ORDER
PER CURIAM.
Appellants, Saundra Sobelman, who is the mayor of the City of Frontenac, along *9with Gregory Heilman, Andrew Bettman, John Moffat, Michael Light, and Donald LaPoint, who comprise the Board of Aider-man for the City of Frontenac, and Arthur Genasci, the Building Commissioner of the City of Frontenac, appeal the judgment of the Circuit Court of St. Louis County affirming the decision of respondents, David Johnson, Bruce Higginbotham, Stephen Palmer, Ernest Adelman and Charles Shepherd, who comprise the Board of Adjustment of the City of Frontenac, to grant a variance for property now owned by respondent, Elegant Properties, LLC. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the Board of Adjustment of the City of Frontenac was supported by competent and substantial evidence upon the whole record and was not arbitrary, capricious, unreasonable, unlawful, or in excess of its jurisdiction. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).